El Juez Asociado Se. Aldkey
emitió la opinión del tribunal.
Los apelantes Juan Franco y Carlos Font fueron denun-ciados en unión de Rafael T. Veve ante 'la Corte Municipal de Fajardo por infracción del artículo 519 del Código Penal según quedó enmendado por la ley de 8 de marzo de 1906, siendo los hechos que se le imputaron, que voluntaria y mali-ciosamente con intención de causar daño en la propiedad pri-vada del denunciante Enrique Bird, penetraron en ella sin su consentimiento ni el de la persona encargada de su cui-dado, quien le prohibió la entrada y que a pesar de tal pro-hibición y una vez dentro de la expresada propiedad privada, *550cortaron varias ramas de las palmas de coco que allí están sembradas, no obstante qne tal propiedad está cercada desde hace más de nn año y con carteles en inglés y en español prohibiendo la entrada en ella.
Absuelto Yeve en la corte municipal, los otros dos ape-laron contra la sentencia que les condenó, y celebrado el juicio de novo contra ambos en la Corte de Distrito de Humacao, recayó sentencia también condenatoria, contra la cual inter-pusieron el presente recurso de apelación.
No hay diferencia entre las partes respecto a los hechos de este caso, los que según la prueba son los siguientes:
La corporación de servicio público Porto Rico Railway, Light & Power Co. tiene concedida una franquicia para su-ministrar al público corriente eléctrica para luz y fuerza, y de acuerdo con ella tiene tendida una línea de alambres que llevan corriente eléctrica a los pueblos de Lúquillo, Fajardo y Ceiba para el alumbrado público y privado. Una noche quedaron a oscuras dichos pueblos por falta de corriente eléctrica y también sin fuerza de esa clase para los motores de las panaderías, y cuando al día siguiente el encargado de la corporación, Rafael T. Yeve, investigaba la causa de esa interrupción, encontró que era producida por el corta circuito formado por el contacto de los alambres con unas ramas de palmas de coco, contacto que además podía producir la fusión de los alambres portadores de una corriente de 4,400 volts, que es peligrosa para la vida humana. En ese sitio los alam-bres se hallan a -una altura de treinta pies y las ramas no podían alcanzarse con l'as escaleras que usa la corporación porque no tienen ese largo, por lo que los apelantes, cum-pliendo orden del Sr. Yeve, y contra la prohibición del encar-gado de la finca donde estaban las palmas, y a pesar de estar la finca cercada y -con avisos en inglés y en español prohi-biendo la entrada, penetraron en ella y cortaron dichas ramas.
El artículo 519 en que se basa la denuncia, que está com-prendido dentro del capítulo que trata de los daños maliciosos, dice así, según quedó enmendado en el año 1906: “Toda per*551sona qne voluntaria o maliciosamente derribara: alguna cerca o palizada, sin el consentimiento del dueño. o de la persona encargada de la misma, para abrirse paso por algún recinto cercado, incurrirá en misdemeanor, penable con multa máxima de $300. Toda persona que entrare en heredad ajena -cer-cada, sin el consentimiento del dueño o de la persona encar-, gada de la misma, incurrirá en misdemeanor, -penable . con multa máxima de $50 o con prisión que no exceda de 30. días, o con ambas penas, a discreción del tribunal, siempre que, por un término de treinta días antes de que ocurriese la em trada en dicha heredad, el dueño de ella haya puesto de mani-fiesto y conservado, en uno o en varios sitios visibles de la referida porción de tierra, heredad o hacienda, un aviso fácil-mente legible, en inglés y en español, prohibiendo a todas las personas la entrada en dicha porción de tierra, heredad .o hacienda. ” '
Con estos antecedentes sostienen los apelantes que la sen-tencia contra la cual recurren es errónea, porque la pruebá demuestra que no tuvieron intención criminal y. que existía una emergencia que autorizó la entrada en la finca. -I
Si bien el artículo 12 del Código Penal declara que -la. intención se manifiesta por las circunstancias relacionadas con el delito y el sano juicio y discreción del acusado, y pre-. sume la intención maliciosa y criminal por-la manera y deli-beración con que se intenta o comete un acto ilegal, tal pre-sunción desaparece cuando la prueba demuestra que no existió intención criminal en la ejecución del hecho.
Aunque el artículo 519 que hemos citado tiene por objeto proteger los derechos de propiedad contra sus transgresores, sin embargo, si los hechos son de tal naturaleza que demues.-¡ tran la necesidad absoluta de entrar en la finca para beneficio, de la comunidad, no podrá sostenerse que.se ha cometido» dicho delito. El derecho de propiedad, que lleva consigo, el-derecho de exclusión, no es tan absoluto .que.no esté Sujeto a ciertas excepciones a causa de necesidad. 1 Lewis, Eminent. Domain, pág. 433. En el caso de Campbell v. Race, 7 Cush. *552408, 54 Am. Dec. 728, se declaró que la persona que por encon-trar obstruido temporalmente un camino público entra en la propiedad colindante sin causar innecesarios daños, no es res-ponsable de intrusión en propiedad ajena, y se dice lo si-guiente: íí-El declarar a una' parte culpable de la invasión ilegal de los derechos de otra por pasar por terrenos adya-centes a un camino público a causa de tal necesidad, llevaría los derechos individuales a una extensión irrazonable y les daría más protección que la qué puede encontrarse en las regias de la ley. Tal temporal e inevitable uso de la propie-dad privada debe ser considerado como una de las cargas incidentales a que está sujeta la propiedad en las sociedades civilizadas. En consecuencia la regia está algunas veces jus-tificada por el fundamento de la conveniencia pública y de la necesidad. Estando establecidos los caminos para el ser-vicio público y para el uso y beneficio de toda la comunidad, un debido respeto al bien de todos requiere que cuando están temporalmente obstruidos el derecho del viajero no sea inte-rrumpido. Las palabras del Sr. Mansfield son: ‘es para el bien general que-la gente debe tener derecho a pasar por la finca de otro.’ Es una máxima de la ley común que cuando la conveniencia pública y la necesidad llegan a estar en con-flicto, con los derechos privados, es necesario que los últimos cedan a los primeros.”
Estas consideraciones son aplicables al presente caso por-que los hechos que se probaron en el juicio demostraron la necesidad en que estaban los apelantes de ■ restablecer la co-rriente eléctrica sin pérdida de tiempo, no tan sólo para que funcionaran los motores de las panaderías y que pudieran por tanto suministrar el pan a las poblaciones y para que los pueblos no quedaran otra noche sin luz, sino también para evi-tar posibles pérdidas de vidas humanas causadas por la fusión y caída de los alambres cargados de electricidad mortal. Las circunstancias de este caso fueron tales que las estimamos suficientes para declarar que los apelantes tuvieron una nece-sidad absoluta de entrar en la finca del Sr. Bird para cortar *553sin pérdida de tiempo las ramas que formaban el circuito con los alambres de la luz eléctrica, para beneficio de la comu-nidad, por lo que el interés privado tenía que ceder ante la conveniencia pública, y estando justificada la necesidad de entrar en la finca del denunciante por esas razones, la prueba demuestra que no verificaron la'entrada con intención criminal, y por tanto no pueden ser responsables de infracción al artículo 519 del Código Penal y deben estar libres de toda pena. ,
La sentencia apelada debe ser revocada y dictarse otra absolviendo a los apelantes.

Revocada la sentencia apelada y absueltos los acusados.

Jueces concurrentes: Sres. Presidente- Hernández y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la reso-lución de este caso.